Case 1:18-cv-02055-KMW-GWG Document 161-6 Filed 09/08/20 Page 1 of 14




                     Exhibit F
9/7/2020        Case 1:18-cv-02055-KMW-GWG
                                      G 2 a .c  Document
                                               Ma - RE: Fe d161-6
                                                             . Ra eO -Filed
                                                                       N ce 09/08/20
                                                                             De      Page 2 of 14

                                                                                                         Ch i Fladga e <cf@g 2la .c m>



 RE: Fei g ld . RageO - N ice f De                        ii
 Be    T fa iell <PBTufariello@intellectula .com>                                                             Wed, Jun 12, 2019 at 10:56 AM
 To: Chris Fladgate <cf@gs2la .com>
 Cc: Bett Tufariello <intellectula @gmail.com>, Alina Orban <AOrban@intellectula .com>, Andrea Timpone <at@gs2la .com>


    Ch i :


    I am i ing o le o kno ha af e long and ca ef l con ide a ion RageOn ha decided ha i ill no be a ending i
    de o i ion omo o . The ea on fo RageOn    n illingne and deci ion no o a end i de o i ion i    ofold:


    a) M . Feingold ha failed o mee he b den of o ing b a e onde ance of he e idence ha he a e he o ne of a alid
    co igh de i e o May 17, 2019 Letter to J. Gorenstein (E.C.F. No. 55) – a lea f cien o a an he a ie e en e on
    bo h ide fo a de o i ion eco ded b bo h enog a hic and ideo mean . And
    b) The de minimis ale of an of he allegedl inf inging        o k al o do no me i he inc       ence of an f    he co     in hi ca e,
    b ei he a .


    RageOn ha a ked      o ha e i h o he follo ing ho gh , and i e              ec f ll   e   e   ha    o    ha e he e ho gh       ih
     o clien . We ince el ho e ha o do.


    Mike K ili k b il      .RageOn.com o em o e eo le o c ea e, de ign and ell hei      de ig on me chandi e like T-
    Shi , ea hi , legging , oga ma , e c. RageOn em o e       eo le o b ild b and , o be en e ene , and o make a
    li ing and c ea e hei o n f eedom i h RageOn la fo m.


          .RageOn.com i a U e Gene a ed Con en (UGC) ma ke lace imila o Ama on, Sho if , Redb bble, e c. Peo le ha e
    he f eedom o load de ign / od c and make hem li e immedia el . RageOn ha             em in lace ha can e e
       load of ob io inf ingemen and hen e en man al e ie . B i im o ible fo RageOn, o a com e o ha e kno ledge
    of all egi e ed co igh o adema k , and hen de e mine if an image i inf inging o no , o if he e ha a licen e i h he
    b and in lace and o on. Mo of he ime, RageOn     la fo m i being ed a in ended. Some ime , ho gh, he do ge bad
    ac o     ha ake ad an age and do hing ha he ho ldn do, a fo e am le e likene e o IP ha i n hei . RageOn
    ha     o ked EXTREMELY ha d o e en and o mi iga e he ac ion of bad ac o , hile ill e e ing he f eedom of age
    and c ea ion.


    RageOn ale of od c               i h M . Feingold allegedl co igh ed image a e de minimis. The e a e no damage , he e i no
       illf l inf ingemen . P olonging hi ca e f he and e ec ing o ake RageOn de o i ion doe no e e an one, le alone he
       a ie       ho ill ha e o inc co       on bo h ide . Al ho gh RageOn ha ai ed mone in he a h o gh in e o , beca e
      he belie e ha RageOn i c ea ing ome hing ni e, o e f l and hel ing change he o ld o be a be e lace, RageOn i
       ill a mall S a U       i h a ne ca h b n . I i    ill in he age ha i     end mo e mone han i make each mon h, beca e i
    i      ill ing o g o he echnolog and make he echnolog                  e al able o he o ld-enabling c ea o and elle o ell
    mo e         le of od c , highe        ali , a lo e    ice    i h fa e hi ing ime .


    RageOn i        e a ed o e ea all of he abo e in a o n af da i . RageOn i no in an nancial o i ion o con in e o defend a
    la       i ha j   make no en e nde he ci c m ance e fo h abo e. No ill M . Feingold ROI inc ea e b in i ing on
    li iga ing he ma e . The be e a h o ake i he a h o e lemen . To hi end and in ie of all of he fo egoing, RageOn i
       illing o en e in o e lemen fo an amo n ha i ea onable, i.e., $5,000, and non- a men e m ha ill hel ho e
    M .Feingold igh o he image .




    Regards,



    :// a .    e.c   / a / /1? =8753a996d6& e = & ea c =a & e     d=    - %3A1636147039721900019&d     =1&    =   - %3A163614703972     1/13
9/7/2020            Case 1:18-cv-02055-KMW-GWG
                                          G 2 a .c  Document
                                                   Ma - RE: Fe d161-6
                                                                 . Ra eO -Filed
                                                                           N ce 09/08/20
                                                                                 De      Page 3 of 14
    P. Bett Tufariello, Esq.

    I ellec la
    The La        Office        f P.B. T fa iell , P.C.
    25 Little Harbor Road

    Mount Sinai, NY 11766

    Telephone: 631-476-8734

    Fa : 631-476-8737

    E-mail: pbtufariello@intellectula .com

    T itter: https://t itter.com/intellectula

    LinkedIn: https://          .linkedin.com/in/bett tufariello/



    On the      eb at:

            .i ellec la .c m
            . adema kla             e .      c




    This message originates from Intellectula       , The La Offices of P.B. Tufariello, P.C.. The message and an file transmitted ith it contain confidential information hich ma be subject to
    the attorne -client pri ilege, or other ise protected against unauthori ed use. The information contained in this message and an file transmitted ith it is transmitted in this form based on a
    reasonable e pectation of pri ac consistent ith ABA Formal Opinion No. 99-413. An disclosure, distribution, cop ing or use of the information b an one other than the intended
    recipient, regardless of address or routing, is strictl prohibited. If ou ha e recei ed this message in error, please ad ise the sender b immediate repl and delete the original message.
    Personal messages e press ie s solel of the sender and are not attributable to Intellectula      , The La   Offices of P.B. Tufariello, P.C..




    F m: Ch i Fladga e [mail o:cf@gs2la .com]
    Se : T e da , J ne 11, 2019, 10:06 AM
    T : Be T fa iello <PBTufariello@intellectula .com>
    Cc: Be T fa iello <intellectula @gmail.com>; Alina O ban <AOrban@intellectula .com>; And ea Tim one <at@gs2la .com>
    S bjec : Re: Feingold . RageOn - No ice of De o i ion


    Hi Bett ,



    As the deposition is no         48 hours a a , please ad ise              ho, from RageOn, ill be attending the deposition this Thursda .



    Regards,

    Chris



    Ch i Fladga e
    Pa ne
    Ga on, S gal, S einme , Fladga e LLP
    164 West 25th Street, Suite 11R
    Ne York, Ne York 10001
    D +1-347-826-5020
    C +1-917-215-8732
    T +1-212-380-3623
    F +1-347-537-4540
        .gs2la .com

    The info ma ion con ained in hi comm nica ion (incl ding an a achmen ) i con den ial, i in ended onl fo he e of he eci ien
    named abo e, and ma be legall     i ileged. If he eade of hi me age i no he in ended eci ien , o a e he eb no i ed ha
    an di emina ion, di ib ion, o co ing of hi comm nica ion, o an of i con en , i        ic l   ohibi ed. If o ha e ecei ed hi
    comm nica ion in e o , lea e e- end hi comm nica ion o he ende and dele e he o iginal me age and an co of i f om o com                                                                    e
    o fac imile     em. Thi comm nica ion con ain a o ne ad e i ing.
    :// a .        e.c    / a / /1? =8753a996d6& e = & ea c =a & e                            d=      - %3A1636147039721900019&d                    =1&     =     - %3A163614703972               2/13
9/7/2020              Case 1:18-cv-02055-KMW-GWG
                                            G 2 a .c  Document
                                                     Ma - RE: Fe d161-6
                                                                   . Ra eO -Filed
                                                                             N ce 09/08/20
                                                                                   De      Page 4 of 14
    To com l   i h e i emen im o ed b he In e nal Re en e Se ice, o a e he eb info med ha an fede al a ad ice con ained in hi
    comm nica ion (incl ding an a achmen ) i no in ended o i en o be ed, and canno be ed, fo he      o e of (i) a oiding
     enal ie ha ma be im o ed nde he In e nal Re en e Code o (ii) omo ing, ma ke ing o ecommending o ano he a an an ac ion
    o ma e add e ed he ein.



              On Jun 10, 2019, at 12:19 PM, Chris Fladgate <cf@gs2la .com>         rote:



              Hi Bett ,



              I did not hear from ou on Frida , as ou promised.



              Please ad ise     ho, from RageOn, ill be attending the deposition on June 13.



              Regards,

              Chris



              Chris Fladgate
              Partner
              Garson, S gal, Steinmet , Fladgate LLP
              164 West 25th Street, Suite 11R
              Ne York, Ne York 10001
              D +1-347-826-5020
              C +1-917-215-8732
              T +1-212-380-3623
              F +1-347-537-4540
                   .gs2la .com

              The information contained in this communication (including an attachments) is confidential, is intended onl for the use of the
              recipient named abo e, and ma be legall pri ileged. If the reader of this message is not the intended recipient, ou are
              hereb notified that an dissemination, distribution, or cop ing of this communication, or an of its contents, is strictl prohibited. If
               ou ha e recei ed this communication in error, please re-send this communication to the sender and delete the original message
              and an cop of it from our computer or facsimile s stem. This communication contains attorne ad ertising.

              To compl     ith requirements imposed b the Internal Re enue Ser ice, ou are hereb informed that an federal ta ad ice
              contained in this communication (including an attachments) is not intended or ritten to be used, and cannot be used, for the
              purpose of (i) a oiding penalties that ma be imposed under the Internal Re enue Code or (ii) promoting, marketing or
              recommending to another part an transaction or matter addressed herein.



                      On Jun 7, 2019, at 10:49 AM, Bett Tufariello <PBTufariello@intellectula .com>       rote:



                      Good Mo ning Ch i .


                      I ackno ledge ecei         of o    email . I ill be ge ing back o o b           he end of he da .


                      He e fo     o - Be .



                      Yo     B and P ofe ional- Yo      be e b ine    pa ne .


                      P. Bett Tufariello, Esq.

                      I ellec la
                      The La      Office    f P.B. T fa iell , P.C.

    :// a .       e.c      / a / /1? =8753a996d6& e = & ea c =a & e           d=    - %3A1636147039721900019&d       =1&      =    - %3A163614703972   3/13
9/7/2020       Case 1:18-cv-02055-KMW-GWG
                                     G 2 a .c  Document
                                              Ma - RE: Fe d161-6
                                                            . Ra eO -Filed
                                                                      N ce 09/08/20
                                                                            De      Page 5 of 14
                25 Little Harbor Road

                Mount Sinai, NY 11766

                Telephone: 631-476-8734

                Fa : 631-476-8737

                E-mail: pbtufariello@intellectula .com

                T itter: https://t itter.com/intellectula

                LinkedIn: https://          .linkedin.com/in/bett tufariello/



                On the      eb at:

                        .i ellec la .c m
                        . adema kla            e .       c




                This message originates from Intellectula     , The La Offices of P.B. Tufariello, P.C.. The message and an file transmitted ith it contain confidential
                information hich ma be subject to the attorne -client pri ilege, or other ise protected against unauthori ed use. The information contained in this
                message and an file transmitted ith it is transmitted in this form based on a reasonable e pectation of pri ac consistent ith ABA Formal Opinion No.
                99-413. An disclosure, distribution, cop ing or use of the information b an one other than the intended recipient, regardless of address or routing, is
                strictl prohibited. If ou ha e recei ed this message in error, please ad ise the sender b immediate repl and delete the original message. Personal
                messages e press ie s solel of the sender and are not attributable to Intellectula        , The La Offices of P.B. Tufariello, P.C..




                F m: Ch i Fladga e [mailto:cf@gs2la .com]
                Se : F ida , J ne 07, 2019 10:48 AM
                T : Be T fa iello <PBTufariello@intellectula .com>
                Cc: Be T fa iello <intellectula @gmail.com>; Alina O ban <AOrban@intellectula .com>; And ea
                Tim one <at@gs2la .com>
                S bjec : Re: Feingold . RageOn - No ice of De o i ion


                Hi Bett ,



                Follo ing up from m earlier email and the Notice of Deposition, please ad ise                           ho, from RageOn, ill be attending
                the deposition on June 13.



                Regards,

                Chris



                Chris Fladgate
                Partner
                Garson, S gal, Steinmet , Fladgate LLP
                164 West 25th Street, Suite 11R
                Ne York, Ne York 10001
                D +1-347-826-5020
                C +1-917-215-8732
                T +1-212-380-3623
                F +1-347-537-4540
                     .gs2la .com

                The information contained in this communication (including an attachments) is confidential, is intended onl for the
                use of the recipient named abo e, and ma be legall pri ileged. If the reader of this message is not
                the intended recipient, ou are hereb notified that an dissemination, distribution, or cop ing of this communication,
                or an of its contents, is strictl prohibited. If ou ha e recei ed this communication in error, please re-send this
                communication to the sender and delete the original message and an cop of it from our computer or
                facsimile s stem. This communication contains attorne ad ertising.

                To compl        ith requirements imposed b the Internal Re enue Ser ice, ou are hereb informed that an federal
    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e                           d=      - %3A1636147039721900019&d               =1&         =     - %3A163614703972   4/13
9/7/2020       Case 1:18-cv-02055-KMW-GWG
                                     G 2 a .c  Document
                                              Ma - RE: Fe d161-6
                                                            . Ra eO -Filed
                                                                      N ce 09/08/20
                                                                            De      Page 6 of 14
                ta ad ice contained in this communication (including an attachments) is not intended or ritten to be used,
                and cannot be used, for the purpose of (i) a oiding penalties that ma be imposed under the Internal Re enue Code
                or (ii) promoting, marketing or recommending to another part an transaction or matter addressed herein.



                       On Jun 5, 2019, at 6:20 PM, Chris Fladgate <cf@gs2la .com>           rote:



                       Hi Be ,



                       Plea e ad i e     ho, f om RageOn, ill be a ending he de o i ion on J ne 13.



                       Rega d ,

                       Ch i



                       Ch i Fladga e

                       Pa ne

                       Ga on, S gal, S einme , Fladga e LLP

                       164 West 25th Street, Suite 11R

                       Ne     York, Ne   York 10001

                       Tel: 347-826-5020

                       Cell: 917-215-8732

                       Fa : 347-537-4540


                       On Ma 28, 2019, a 1:03 PM, Be       T fa iello <PBTufariello@intellectula .com>   o e:

                                Ch i :


                                Good af e noon.


                                Indeed, RageOn ill be a ending i 30(b)(6) de o i ion, a e io l o de ed
                                b he Co and a        e ag eed. Plea e o ide me i h an amended 30(b)(6)
                                No ice of De o i ion oge he i h he o ic on hich RAGEON ill be
                                e ec ed o e if on.


                                RageOn e e e he igh o de igna e he i ne e ha ill be e a ed
                                and/o mo kno ledgeable o e if in connec ion i h he o ic iden i ed in
                                 o No ice.




                                He e fo     o - Be .



                                Yo   B and P ofe ional- Yo       be e b ine      pa ne .


                                P. Bett Tufariello, Esq.

                                I ellec la

    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e              d=    - %3A1636147039721900019&d      =1&   =   - %3A163614703972   5/13
9/7/2020       Case 1:18-cv-02055-KMW-GWG
                                     G 2 a .c  Document
                                              Ma - RE: Fe d161-6
                                                            . Ra eO -Filed
                                                                      N ce 09/08/20
                                                                            De      Page 7 of 14
                             The La         Office         f P.B. T fa iell , P.C.
                             25 Little Harbor Road

                             Mount Sinai, NY 11766

                             Telephone: 631-476-8734

                             Fa : 631-476-8737

                             E-mail: pbtufariello@intellectula .com

                             T itter: https://t itter.com/intellectula

                             LinkedIn: https://            .linkedin.com/in/bett tufariello/



                             On the      eb at:

                                     .i ellec la .c m
                                     . adema kla               e .      c




                             This message originates from Intellectula      , The La Offices of P.B. Tufariello, P.C.. The message and an file
                             transmitted ith it contain confidential information hich ma be subject to the attorne -client pri ilege, or other ise
                             protected against unauthori ed use. The information contained in this message and an file transmitted ith it is
                             transmitted in this form based on a reasonable e pectation of pri ac consistent ith ABA Formal Opinion No. 99-
                             413. An disclosure, distribution, cop ing or use of the information b an one other than the intended recipient,
                             regardless of address or routing, is strictl prohibited. If ou ha e recei ed this message in error, please ad ise the
                             sender b immediate repl and delete the original message. Personal messages e press ie s solel of the sender
                             and are not attributable to Intellectula   , The La   Offices of P.B. Tufariello, P.C..




                             F m: Ch i Fladga e [mailto:cf@gs2la .com]
                             Se : T e da , Ma 28, 2019 12:36 PM
                             T : Be T fa iello <PBTufariello@intellectula .com>
                             Cc: Be T fa iello <intellectula @gmail.com>; Alina O ban
                             <AOrban@intellectula .com>; And ea Tim one <at@gs2la .com>
                             S bjec : Re: Feingold . RageOn - No ice of De o i ion


                             Hi Bett ,



                             Please confirm that ou and our client ill attend the deposition on June 13.



                             Regards,

                             Chris



                             Ch i Fladga e
                             Pa ne
                             Ga on, S gal, S einme , Fladga e LLP
                             164 West 25th Street, Suite 11R
                             Ne York, Ne York 10001
                             D +1-347-826-5020
                             C +1-917-215-8732
                             T +1-212-380-3623
                             F +1-347-537-4540
                                 .gs2la .com

                             The info ma ion con ained in hi comm nica ion (incl ding an a achmen ) i
                             con den ial, i in ended onl fo he e of he eci ien named abo e, and ma be legall
                               i ileged. If he eade of hi me age i no he in ended eci ien , o a e
                             he eb no i ed ha an di emina ion, di ib ion, o co ing of hi comm nica ion, o
                             an of i con en , i      ic l  ohibi ed. If o ha e ecei ed hi comm nica ion in
    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e                         d=      - %3A1636147039721900019&d             =1&         =    - %3A163614703972   6/13
9/7/2020       Case 1:18-cv-02055-KMW-GWG
                                     G 2 a .c  Document
                                              Ma - RE: Fe d161-6
                                                            . Ra eO -Filed
                                                                      N ce 09/08/20
                                                                            De      Page 8 of 14
                             e o , lea e e- end hi comm nica ion o he ende and dele e he o iginal me              age
                             and an co of i f om o com e o fac imile       em. Thi comm nica ion
                             con ain a o ne ad e i ing.

                             To com l     i h e i emen im o ed b he In e nal Re en e Se ice, o a e he eb
                             info med ha an fede al a ad ice con ained in hi comm nica ion (incl ding an
                             a achmen ) i no in ended o    i en o be ed, and canno be ed, fo he          o e of
                             (i) a oiding enal ie ha ma be im o ed nde he In e nal Re en e Code o
                             (ii) omo ing, ma ke ing o ecommending o ano he a an an ac ion o ma e
                             add e ed he ein.



                                   On Ma 23, 2019, at 11:39 AM, Chris Fladgate <cf@gs2la .com>          rote:



                                   Hi Bett ,



                                   Let s do the deposition on June 13, commencing at 10am at our offices.



                                   Regards,

                                   Chris



                                   Ch i Fladga e
                                   Pa ne
                                   Ga on, S gal, S einme , Fladga e LLP
                                   164 West 25th Street, Suite 11R
                                   Ne York, Ne York 10001
                                   D +1-347-826-5020
                                   C +1-917-215-8732
                                   T +1-212-380-3623
                                   F +1-347-537-4540
                                       .gs2la .com

                                   The info ma ion con ained in hi comm nica ion (incl ding
                                   an a achmen ) i con den ial, i in ended onl fo he e of he eci ien
                                   named abo e, and ma be legall       i ileged. If he eade of hi me age
                                   i no he in ended eci ien , o a e he eb no i ed ha
                                   an di emina ion, di ib ion, o co ing of hi comm nica ion, o an of
                                   i con en , i     ic l  ohibi ed. If o ha e ecei ed hi comm nica ion in
                                   e o , lea e e- end hi comm nica ion o he ende and dele e he
                                   o iginal me age and an co of i f om o com e o fac imile             em.
                                    Thi comm nica ion con ain a o ne ad e i ing.

                                   To com l    i h e i emen im o ed b he In e nal Re en e Se ice,
                                    o a e he eb info med ha an fede al a ad ice con ained in hi
                                   comm nica ion (incl ding an a achmen ) i no in ended o      i en o be
                                     ed, and canno be ed, fo he      o e of (i) a oiding enal ie ha ma
                                   be im o ed nde he In e nal Re en e Code o (ii) omo ing, ma ke ing o
                                    ecommending o ano he a an an ac ion o ma e add e ed he ein.



                                           On Ma 21, 2019, at 8:22 PM, Chris Fladgate
                                           <cf@gs2la .com> rote:



                                           Thank Be ,



                                           Plea e an   e m    o   e ion :



                                           1. When did o info m me, on m l i le occa ion no le   , ha
                                            o clien e ide in San F anci co?




    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e          d=    - %3A1636147039721900019&d      =1&         =   - %3A163614703972   7/13
9/7/2020       Case 1:18-cv-02055-KMW-GWG
                                     G 2 a .c  Document
                                              Ma - RE: Fe d161-6
                                                            . Ra eO -Filed
                                                                      N ce 09/08/20
                                                                            De      Page 9 of 14
                                         2. Wh can o clien a ea on Ma 29? If incon enience i
                                            ch a i ial hing o ho (a o a e ), I don nde and h
                                          o a e i hholding hi info ma ion.



                                         I al o no ice ha o o ided a da e ha i a Sa da (J ne 22).
                                         Do o con ide a de o i ion on a Sa da o be no
                                         b den ome?



                                         Plea e an     e m    h ee      e ion .



                                         Rega d ,

                                         Ch i

                                         Ch i Fladga e

                                         Pa ne

                                         Ga on, S gal, S einme , Fladga e LLP

                                         164 West 25th Street, Suite 11R

                                         Ne     York, Ne   York 10001

                                         Tel: 347-826-5020

                                         Cell: 917-215-8732

                                         Fa : 347-537-4540


                                         On Ma 21, 2019, a 6:16 PM, Be            T fa iello
                                         <PBTufariello@intellectula .com>          o e:

                                                  Ch i :


                                                  Plea e no e ha m clien ill no be
                                                  a ea ing on Ma 29, 2019.


                                                  A I a ed, m clien i na ailable. M
                                                    a emen ega ding m clien
                                                    na ailabili con ide ing ha he li e in
                                                  San F anci co and i he CEO of a
                                                  com an i         f cien o e lain h m
                                                  clien canno a ea fo a de o i ion on
                                                   he 29 h of Ma . I am no e i ed o
                                                     o ide o an addi ional info ma ion
                                                   ince he J dge eci call aid ha if
                                                  Defendan i he o change ha da e
                                                  beca e i i i c         e ie , i ma eek
                                                  Plain iff con en in i ing o if
                                                  nece a make an a lica ion ha
                                                  com lie      i h Pa ag a h 2.A of he Co
                                                  Indi id al P ac ice .
                                                  Incon enience i an e emel lo
                                                   h e hold e en lo e han he fac ha m
                                                  clien i na ailable.


                                                  I oo ill be o hi       eek. I am a eling
                                                   o Alb     e e, Ne Me ico Th da
                                                  mo ning. B I ill be back in he of ce on
                                                  T e da , Ma 28, 2019. Ho e e , I can be
                                                  a ailable fo a hone confe ence if o
                                                    o ld like, la e on Th da af e noon, a
    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e              d=      - %3A1636147039721900019&d   =1&   =   - %3A163614703972   8/13
9/7/2020      Case 1:18-cv-02055-KMW-GWG
                                    G 2 a .c Document
                                             Ma - RE: Fe 161-6
                                                         d . Ra eO Filed
                                                                   - N ce09/08/20
                                                                           De     Page 10 of 14
                                               I belie e Ne Me ico i a co le of ho
                                               behind. A ele hone confe ence i
                                                e i ed nde Pa ag a h 2.A of he
                                               Co       indi id al ac ice if I am o
                                                 e i ion he Co     in e en ion on hi
                                               ma e .


                                               We ha e o ided o         i h, no one, no
                                                 o, b 6 al e na e da e ha a e nei he
                                               b den ome no       ej dicial o ei he a .
                                               A lea one da e ho ld o k fo o and
                                                o clien . Of co e, o clien ma
                                               decide o ejec all 6 da e . If ha ill be
                                               he ca e, hen all I a k i ha o e end
                                               me he co e of le ing me kno          oone
                                                a he han la e and efe abl no la e
                                               han he end of Th da , d ing o
                                               ele hone confe ence, o ha I can make
                                               a angemen o b ing he ma e o J dge
                                               Go en ein.


                                               Ha e a good nigh and afe a el .


                                               He e fo       o - Be .



                                               Yo B and P ofe ional- Yo                    be e b ine
                                               pa ne .


                                               P. Bett Tufariello, Esq.

                                               I ellec la
                                               The La        Office         f P.B. T fa iell , P.C.
                                               25 Little Harbor Road

                                               Mount Sinai, NY 11766

                                               Telephone: 631-476-8734

                                               Fa : 631-476-8737

                                               E-mail: pbtufariello@intellectula .com

                                               T itter: https://t itter.com/intellectula

                                               LinkedIn: https://           .linkedin.com/in/
                                               bett tufariello/



                                               On the      eb at:

                                                      .i ellec la .c m
                                                      . adema kla              e .         c




                                               This message originates from Intellectula       , The La   Offices
                                               of P.B. Tufariello, P.C.. The message and an file transmitted
                                                 ith it contain confidential information hich ma be subject to
                                               the attorne -client pri ilege, or other ise protected against
                                               unauthori ed use. The information contained in this message
                                               and an file transmitted ith it is transmitted in this form based
                                               on a reasonable e pectation of pri ac consistent ith ABA
    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e              d=      - %3A1636147039721900019&d        =1&   =   - %3A163614703972   9/13
9/7/2020      Case 1:18-cv-02055-KMW-GWG
                                    G 2 a .c Document
                                             Ma - RE: Fe 161-6
                                                         d . Ra eO Filed
                                                                   - N ce09/08/20
                                                                           De     Page 11 of 14
                                               Formal Opinion No. 99-413. An disclosure, distribution,
                                               cop ing or use of the information b an one other than the
                                               intended recipient, regardless of address or routing, is strictl
                                               prohibited. If ou ha e recei ed this message in error, please
                                               ad ise the sender b immediate repl and delete the original
                                               message. Personal messages e press ie s solel of the
                                               sender and are not attributable to Intellectula   , The La
                                               Offices of P.B. Tufariello, P.C..




                                               F m: Ch i Fladga e
                                               [mailto:cf@gs2la .com]
                                               Se : T e da , Ma 21, 2019 5:51 PM
                                               T : Be T fa iello
                                               <PBTufariello@intellectula .com>
                                               Cc: Be T fa iello
                                               <intellectula @gmail.com>; Alina O ban
                                               <AOrban@intellectula .com>; And ea
                                               Tim one <at@gs2la .com>
                                               S bjec : Re: Feingold . RageOn - No ice
                                               of De o i on


                                               Hi Bett ,




                                               I am out of the office until Thursda and ill
                                               consult m calendar and respond in due course.
                                               As of no , the deposition remains scheduled for
                                               Ma 29. Please inform our client.




                                               In the meantime, hen ha e ou represented
                                               on multiple times that he resides in San
                                               Francisco? I don t belie e ou ha e represented
                                               it once.




                                               Finall , hat are our client s pre iousl made
                                               plans?




                                               Regards,

                                               Chris



                                               Chris Fladgate

                                               Partner

                                               Garson, S gal, Steinmet , Fladgate LLP

                                               164 West 25th Street, Suite 11R
    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e              d=      - %3A1636147039721900019&d      =1&   =   - %3A16361470397   10/13
9/7/2020      Case 1:18-cv-02055-KMW-GWG
                                    G 2 a .c Document
                                             Ma - RE: Fe 161-6
                                                         d . Ra eO Filed
                                                                   - N ce09/08/20
                                                                           De     Page 12 of 14
                                               Ne   York, Ne   York 10001

                                               Tel: 347-826-5020

                                               Cell: 917-215-8732

                                               Fa : 347-537-4540


                                               On Ma 21, 2019, at 5:43 PM, Bett Tufariello
                                               <PBTufariello@intellectula .com> rote:

                                                     Ch i :


                                                     Good af e noon. I ho e all i
                                                      ell.


                                                     I am i ing o o          an o
                                                     Mag. J. Go en ein O de of
                                                     Ma 17, 2019 (E.C.F. NO. 56,
                                                     a co of hich I am
                                                     fo a ding o o , i h hi
                                                     email, fo o con enience),
                                                      o e e ha e change he
                                                     da e fo M . K ili k
                                                     de o i ion f om Ma 29, 2019,
                                                      o an one of he e da e :
                                                     06/12, 06/13; o 06/18, 06/19;
                                                     o 06/21, 06/22. A I ha e
                                                      e e en ed o o n me o
                                                      ime , he e ide in San
                                                     F anci co and doe a lo of
                                                       a eling. He i na ailable on
                                                     Ma 29 d e o e io l
                                                     made lan .


                                                     Plea e le me kno           ha da
                                                      o k fo o .


                                                     He e fo     o - Be .



                                                     Yo B and P ofe ional- Yo
                                                     be e b ine pa ne .


                                                     P. Bett Tufariello, Esq.

                                                     I ellec la
                                                     The La Office           f P.B.
                                                     T fa iell , P.C.
                                                     25 Little Harbor Road

                                                     Mount Sinai, NY 11766

                                                     Telephone: 631-476-8734

                                                     Fa : 631-476-8737

                                                     E-mail: pbtufariello@
                                                     intellectula .com

                                                     T itter: https://t itter.com/
                                                     intellectula


    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e        d=    - %3A1636147039721900019&d   =1&   =   - %3A16361470397   11/13
9/7/2020      Case 1:18-cv-02055-KMW-GWG
                                    G 2 a .c Document
                                             Ma - RE: Fe 161-6
                                                         d . Ra eO Filed
                                                                   - N ce09/08/20
                                                                           De     Page 13 of 14
                                                     LinkedIn: https://    .
                                                     linkedin.com/in/bett tufariello/



                                                     On the      eb at:

                                                             .i ellec la .c m
                                                             . adema kla            e .       c




                                                     This message originates from
                                                     Intellectula    , The La Offices of P.B.
                                                     Tufariello, P.C.. The message and an file
                                                     transmitted ith it contain confidential
                                                     information hich ma be subject to the
                                                     attorne -client pri ilege, or other ise
                                                     protected against unauthori ed use. The
                                                     information contained in this message and
                                                     an file transmitted ith it is transmitted in
                                                     this form based on a reasonable e pectation
                                                     of pri ac consistent ith ABA Formal
                                                     Opinion No. 99-413. An disclosure,
                                                     distribution, cop ing or use of the
                                                     information b an one other than the
                                                     intended recipient, regardless of address or
                                                     routing, is strictl prohibited. If ou ha e
                                                     recei ed this message in error, please
                                                     ad ise the sender b immediate repl and
                                                     delete the original message. Personal
                                                     messages e press ie s solel of the
                                                     sender and are not attributable to
                                                     Intellectula     , The La Offices of P.B.
                                                     Tufariello, P.C..




                                                     F m: Ch i Fladga e
                                                     [mailto:cf@gs2la .com]
                                                     Se : Th da , Ma 09, 2019
                                                     1:23 PM
                                                     T : Be T fa iello
                                                     <PBTufariello@intellectula .
                                                     com>; Be T fa iello
                                                     <intellectula @gmail.com>
                                                     Cc: Alina O ban
                                                     <AOrban@intellectula .com>;
                                                     And ea Tim one
                                                     <at@gs2la .com>
                                                     S bjec : Feingold . RageOn
                                                     - No ice of De o i on


                                                     Hi Bett ,



                                                     Pursuant to the Court s order of
                                                     earlier toda , I attach, b a of
                                                     ser ice, a Second Notice of
                                                     Deposition for RageOn. The
                                                     deposition is set for Wednesda ,
                                                     Ma 29, 2019 at 10:00am at our
                                                     offices.



                                                     Regards,

                                                     Chris


    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e          d=      - %3A1636147039721900019&d   =1&   =   - %3A16361470397   12/13
9/7/2020      Case 1:18-cv-02055-KMW-GWG
                                    G 2 a .c Document
                                             Ma - RE: Fe 161-6
                                                         d . Ra eO Filed
                                                                   - N ce09/08/20
                                                                           De     Page 14 of 14

                                                     Ch i Fladga e
                                                     Pa ne
                                                     Ga on, S gal, S einme ,
                                                     Fladga e LLP
                                                     164 West 25th Street, Suite 11R
                                                     Ne York, Ne York 10001
                                                     D +1-347-826-5020
                                                     C +1-917-215-8732
                                                     T +1-212-380-3623
                                                     F +1-347-537-4540
                                                         .gs2la .com




                                                     <DOC 56 ORDER RageOn Inc.
                                                     must appear on Ma 29, 2019, for
                                                     its deposition in accordance ith
                                                     this Order.pdf>




    :// a .   e.c   / a / /1? =8753a996d6& e = & ea c =a & e      d=   - %3A1636147039721900019&d   =1&   =   - %3A16361470397   13/13
